                                                                          JS-6
 1   Shaun Setareh (SBN 204514)
      shaun@setarehlaw.com
 2   Thomas Segal (SBN 222791)
      thomas@setarehlaw.com
 3   Farrah Grant (SBN293898)
      farrah@setarehlaw.com
 4   SETAREH LAW GROUP
     315 S. Beverly Drive, Suite 315
 5   Beverly Hills, CA 90212
     Telephone: (310) 888-7771
 6   Facsimile : (310) 888-0109
 7   Attorneys for Plaintiff
     VIVIAN C. TATE
 8
     Counsel continued on following page
 9
                              UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11

12
     VIVIAN C. TATE, on behalf of herself       Case No. 2:19-cv-00807 GW(RAOx)
13 and all others similarly situated,

14               Plaintiff,                     ORDER TO DISMISS
15        v.                                    Action Filed:     December 12, 2018
                                                Trial Date:       Not Set
16 IRWIN INDUSTRIES, INC., a
     California corporation; MARATHON
17 PETROLEUM CORPORATION, a
     Delaware corporation; and DOES 1
18 through 50, inclusive,

19               Defendants.
20

21

22

23

24

25

26

27

28


                         JOINT STIPULATION TO DISMISS; [PROPOSED ORDER]
 1                                          ORDER
 2 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3     Pursuant to the Parties’ stipulation, this case is dismissed with prejudice as to
 4 Plaintiff and without prejudice as to the putative class members.

 5

 6           IT IS SO ORDERED.
 7

 8
     DATED: December 17, 2019                      ____________________________
 9                                                      HON. GEORGE H. WU
10                                                     United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                             CERTIFICATE OF SERVICE
28        I hereby certify that on December __, 2019, a true and correct copy of the

                                               1
                         JOINT STIPULATION TO DISMISS; [PROPOSED ORDER]
 1 foregoing document was filed via the court’s CM/ECF filing system and a copy was

 2 delivered via the same on all attorneys of record.

 3

 4                                        /s/ Shaun Setareh
                                          SHAUN SETAREH
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
                        JOINT STIPULATION TO DISMISS; [PROPOSED ORDER]
